DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 37 is objected to because of the following informalities:  Claim 37 appears to be a substantial duplicate of claim 36.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6, 9, 13, 15, 17-19, 22, 24-25, 27, 29, 31-37, and 39-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, a mixture of naturally occurring products, without significantly more. The claims recite a composition based on maple sap. The claims further recite the minerals and nutrients in the composition. This judicial exception is not integrated into a practical application because the claims are directed towards a composition alone and do not recite any additional elements that are outside the scope of the nutritional composition 
Further, the broadest reasonable interpretation (BRI) of the claim is a concentrated maple sap. Thus, the BRI covers the naturally occurring maple sap, which is known in the art to content polypheonls and the other claimed minerals as taught by IMSI (International Maple Syrup Institute, “Nutrition and Health Benefits of Pure Maple Syrup, March 2012). Because the sap is naturally occurring, it cannot have markedly different characteristics from how it exists in nature, and therefore the claimed mixture (i.e., the sap) is a “product of nature” exception. The combination as claimed occurs in nature (as sap) so there are no additional elements to the claimed combination. Therefore, the claims are to a “product of nature” exception with nothing that adds significantly more. 

The recitation of specific amounts does not affect the characteristics of maple sap, because it was also well-understood, routine and conventional at the time to mix specific amounts and to vary the amounts of the combination, e.g., to achieve commercially acceptable sweetness levels and provide sweeteners for different purposes. Thus, the specific amounts do not meaningfully limit the claim, and the claim as a whole does not amount to significantly more than each “product of nature” by itself. Further, the examiner notes that the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the texiol mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3, 6, 9, 13, 15, 17-19, 22, 24-25, 27, 29, 31-37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over IMSI (International Maple Syrup Institute, “Nutrition and Health Benefits of Pure Maple Syrup, March 2012, Retrieved from Internet URL:__nutrition_and_health_benefits_of_pure_maple_syrup.pdf (internationalmaplesyrupinstitute.com)).
Regarding claims 1, 3, 6, and 9, IMSI teaches a composition based on concentrated maple sap (e.g. maple syrup) having a polyphenol content of 4 mg per 60 ml serving minimum or an average of 6.6 mg per 60 ml (page 9 and 38 of 233).
With respect to the amount per g of saccharose, which is known in the art as sucrose, the examiner notes that IMSI teaches that maple syrup is majority sucrose (page 23 and 95 of 233). 
Therefore, it is well within the ordinary skill in the art to determine the polyphenol per g of saccharose through routine experimentation, which is well understood in the art. One of ordinary skill in the art can easily vary the concentrating step, by concentrating more or less, to result in a maple syrup having a desired polyphenol and saccharose concentration. 

Regarding claims 13 and 29, IMSI further teaches that the composition based on concentrated maple sap (e.g. maple syrup) has a phosphorus content of ranging from 1 to 7 mg (page 95, 98 and 101 of 233).
With respect to the amount per g of saccharose, which is known in the art as sucrose, the examiner notes that IMSI teaches that maple syrup is majority sucrose (page 23 and 95 of 233). 
Therefore, it is well within the ordinary skill in the art to determine the phosphorus content per g of saccharose through routine experimentation, which is well understood in the art. One of ordinary skill in the art can easily vary the concentrating step, by concentrating more or less, to result in a maple syrup having a desired posphorus and saccharose concentration. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re 
Regarding claims 15 and 27, IMSI teaches that the composition based on concentrated maple sap (e.g. maple syrup) has a magnesium content ranging from 10 to 38 mg/L (page 23 of 233).
With respect to the amount per g of saccharose, which is known in the art as sucrose, the examiner notes that IMSI teaches that maple syrup is majority sucrose (page 23 and 95 of 233). 
Therefore, it is well within the ordinary skill in the art to determine the magnesium content per g of saccharose through routine experimentation, which is well understood in the art. One of ordinary skill in the art can easily vary the concentrating step, by concentrating more or less, to result in a maple syrup having a desired magnesium and saccharose concentration. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d 
Regarding claim 17, IMSI teaches a composition based on concentrated maple sap (e.g. maple syrup) further having an iron content ranging from 0.49 mg to 4.08 mg (page 95 of 233).

Therefore, it is well within the ordinary skill in the art to determine the iron content per g of saccharose through routine experimentation, which is well understood in the art. One of ordinary skill in the art can easily vary the concentrating step, by concentrating more or less, to result in a maple syrup having a desired iron and saccharose concentration. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be 
Regarding claims 18 and 24-25, IMSI teaches a composition based on concentrated maple sap (e.g. maple syrup) further having a manganese content ranging from 0.939 mg to 7.825 mg (page 95 of 233).
With respect to the amount per g of saccharose, which is known in the art as sucrose, the examiner notes that IMSI teaches that maple syrup is majority sucrose (page 23 and 95 of 233). 
Therefore, it is well within the ordinary skill in the art to determine the manganese content per g of saccharose through routine experimentation, which is well understood 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 
Regarding claims 19, IMSI teaches a composition based on concentrated maple sap (e.g. maple syrup) further having a potassium content ranging from 92 mg to 765 mg (page 95 of 233).
With respect to the amount per g of saccharose, which is known in the art as sucrose, the examiner notes that IMSI teaches that maple syrup is majority sucrose (page 23 and 95 of 233). 
Therefore, it is well within the ordinary skill in the art to determine the potassium content per g of saccharose through routine experimentation, which is well understood in the art. One of ordinary skill in the art can easily vary the concentrating step, by concentrating more or less, to result in a maple syrup having a desired potassium and saccharose concentration. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the 
Regarding claim 22, MSI teaches a composition based on concentrated maple sap (e.g. maple syrup) further having a calcium content ranging from 44 mg to 320 mg (page 95 of 233).
With respect to the amount per g of saccharose, which is known in the art as sucrose, the examiner notes that IMSI teaches that maple syrup is majority sucrose (page 23 and 95 of 233). 
Therefore, it is well within the ordinary skill in the art to determine the calcium content per g of saccharose through routine experimentation, which is well understood in the art. One of ordinary skill in the art can easily vary the concentrating step, by concentrating more or less, to result in a maple syrup having a desired calcium and saccharose concentration. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration 
Regarding claims 31-35, IMSI further teaches that the composition can be in liquid form, solid form, maple syrup form, maple butter form, or maple sugar form (page 54 of 233).
Regarding claims 36-37 and 39-40, IMSI teaches a composition based on concentrated maple sap (e.g. maple syrup) having an antioxidant activity (page 10 and 19 of 233).
With respect to the exact amount, it is well within the ordinary skill in the art to determine the antioxidant activity through routine experimentation, which is well understood in the art. One of ordinary skill in the art can easily vary the concentrating step, by concentrating more or less, to result in a maple syrup having a desired antioxidant activity. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a .



Conclusion
No claims are allowed. 
See Notice of References Cited for additional prior art teaching the nutritional profile of naturally occurring maple syrup.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/           Primary Examiner, Art Unit 1791